Citation Nr: 0205145	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML) as a result of exposure to radiation.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court) from a July 26, 
2000 decision wherein the Board denied entitlement to service 
connection for CML.  The Court in May 2001 vacated the July 
27, 2000 Board decision, and remanded the case for another 
decision taking into consideration matters raised in the 
Court's order.  

The Board in October 2001 advised the veteran's attorney of 
the opportunity to submit additional evidence and argument in 
support of the appeal.  The Board received the attorney's 
brief and a medical opinion in March 2002. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  VA has issued final regulations to 
implement the VCAA. VA has stated that the implementing 
regulations confer no additional rights than provided for in 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  Because of the change in the law 
brought about by the VCAA, the Court granted the appellee's 
unopposed motion to remand.  However, in March 2002, the 
attorney waived any additional assistance or case development 
contemplated in the VCAA (Brief of the Appellant, pg. 2).  
The Court has recognized the right to waive application of 
the VCAA.  See Janssen v. Principi, 15 Vet. App. 370, 377 
(2001) citing Williams v. Principi, 15 Vet. App. 189 (2001) 
(en banc), Tellex v. Principi, 15 Vet. App. 233, 240 (2001), 
and Maxson v. Principi, 15 Vet. App. 241, 242 (2001) (per 
curiam order), holdings that permitted waivers of 
consideration of the VCAA on appeal noting that in Tellex, 
and Maxson, a failure on the part of the represented parties 
to raise it was sufficient.  Here is an express waiver.  
However, in light of evidence recently received, 38 C.F.R. 
§ 3.311(b), (c) and recent Court precedent require further 
development.  The Board is bound by the regulations.  
38 C.F.R. § 19.5.

The veteran's CML is a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2) and it was manifested within the prescribed 
time period as set forth in section 3.311(b)(5). Section 
3.311(a)(2)(iii) which directs dose determination in a claim 
such as the veteran's requires that a dose estimate is to be 
made by the VA Under Secretary for Health, after all 
available information concerning exposure is obtained by the 
RO (emphasis added).  The development actions must comply 
with the holding in Earle v. Brown, 6 Vet. App. 558 (1994).  
The RO has the responsibility to obtain information that 
could assist in the preparation of a dose estimate for the 
veteran. The requirements regarding the preparation of a dose 
assessment by VA are unique to claims brought under section 
3.311(a)(2)(iii).  The responsibility for dose estimate 
preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.

The Board must observe that section 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the veteran's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  This is not discretionary and the 
claim must be referred to the Under Secretary for Health as 
provided in the regulation.  As noted previously the Board is 
bound by the regulations.  

The veteran's claim is based upon onsite exposure at the 
Hanford, Washington nuclear weapons component-manufacturing 
site during 1951 and 1952, specified as "Area 300" and the 
"AEC dump site".  The medical opinion in 1998 from the 
designee of the VA Under Secretary for Health (1998 VA 
medical opinion) relied on pertinent published scientific 
evidence that measured off site exposure to conclude in was 
unlikely that his CML was the result of claimed on site 
exposure.  However, on further review, the 1998 VA medical 
opinion did not explain the methodology used to calculate the 
veteran's estimated dose or explain how the offsite estimates 
were valid to estimate his claimed onsite exposure.  

The recent opinion from WEJ, M.D., cited to a recent study, 
identified as a Center for Disease Control (CDC) summary, of 
onsite exposure at the Hanford facility to support the 
veteran's claim.  It was noted in the introduction that 
unlike the Hanford Environmental Dose Reconstruction Project 
(HEDRP) that focused on the radiation dose to individuals 
offsite, the present work primarily addressed exposure within 
and near the reservation boundaries.  See Methods for 
Estimating Radiation Doses from Short-Lived Gaseous 
Radionuclides and Radioactive Particles Released to the 
Atmosphere during Early Hanford Operations (Draft Report, 
Rev. 1, CDC January 2001).  Such evidence was apparently not 
available when the 1998 VA medical opinion was issued.  The 
1998 VA medical opinion relied in part on HEDRP information.  
Thus, there have been intervening scientific developments 
that must be considered to determine if they warrant an 
alteration in the findings and conclusions in the 1998 VA 
medical opinion.  Cf., Stone v. Gober, 14 Vet. App. 116, 121 
(2000).

The Board observes that the recently published regulations 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in all circumstances.  
See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  See 
Chairman's Memorandum No. 01-02-01 (January 29, 2002) para. 
9(c)(1) noting radiation case evaluation under section 3.311 
is one of the actions that must be accomplished at the VARO 
level on account of current law that requires special 
internal VA review.

In a representation agreement the appellant signed in October 
2001, there is a provision that all contacts with respect to 
the claim would be made with the attorney and not directly 
with the appellant. 

In view of the information on file, the Board believes that 
the RO should complete additional development to insure there 
is a record on appeal that would allow for an informed 
determination of the issue remanded by the Court. 

1.  The RO should insure that all 
communications with the appellant 
necessary to the development required by 
this remand are accomplished in 
accordance with the provisions for 
claimant contacts in effect and as 
expressly provided for in the 
representation agreement.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This may include 
additional dose estimates as provided for 
under 38 C.F.R. § 3.311(a)(3)(i), (ii).  
The Secretary must inform the appellant 
to submit studies relied on, attempt to 
obtain them or, at a minimum, provide 
citations so VA could access them. 

3.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  If the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including any available service records 
regarding his location within the Hanford 
site, sources identified by the 
appellant, and the records, information 
and the veteran's statements concerning 
his onsite exposure, should be referred 
to the Under Secretary for Health for the 
preparation of a dose estimate.  The 
methodology relied on to construct the 
dose estimate should be thoroughly 
explained.  Then, the issue should be 
further developed under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(1).  

In the review of the claim under 
38 C.F.R. § 3.311(c), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that CML was caused by inservice 
exposure, if so concluded, must be 
thoroughly explained and provide adequate 
rationale for any conclusion or 
conclusions reached. 

In accordance with the guidance in Stone, 
supra, any opinion obtained from the VA 
Under Secretary for Health, must, at a 
minimum, account for any intervening 
scientific development since the 1998 VA 
opinion pertinent to this matter and take 
into account the study mentioned by Dr. 
J. in March 2002 and any revisions.  VA 
is advised that an opinion that reflects 
a cursory dismissal of the possibility 
that additional beneficial evidence 
exists does not satisfy the Secretary's 
duty to assist.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review any 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for CML as a result of 
exposure to radiation.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, in 
include a summary of the evidence and applicable laws and 
regulations, not previously provided in the SOC or SSOC for 
this claim, considered pertinent to the issue currently on 
appeal.  The applicable period of time for a response should 
be provided.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
purpose of this remand is to ensure compliance with the 
requirements of due

process.  No action is required of the appellant unless he is 
notified by the RO.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




